United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41301
                        Conference Calendar



JERRY LYNN WILKINS,

                                     Petitioner-Appellant,

versus

SUZANNE R. HASTINGS,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:01-CV-335
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry Lynn Wilkins, a federal prisoner (# 27842-077),

filed a petition under 28 U.S.C. § 2241 seeking to challenge his

1995 convictions on multiple counts of conspiracy, frauds and

swindles, and aiding and abetting.   The district court dismissed

Wilkins’s petition without prejudice due to his failure to

comply with a court order that he replead his petition with more

specificity.   Wilkins filed this appeal challenging the district

court’s dismissal of his petition.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41301
                                  -2-

     On appeal, Wilkins argues only the propriety of the court

order requiring him to replead his petition.   His failure to

brief the non-compliance-with-a-court-order issue, the basis of

the dismissal of his habeas petition, is the same as if he had

not appealed the judgment.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly,

the appeal is without arguable merit, and we dismiss the appeal

as frivolous.   See Howard v. King 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.